10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

Case 4:21-cv-02178-YGR Document 27 Filed 07/15/21 Page 1 of 12

Adam S. Gruen (Cal. Bar No. 114888)
LAW OFFICES of ADAM S. GRUEN
6592 Arlington Drive

Pleasanton, CA 94566

Telephone: (510) 685-6863
adamsgruen@aol.com

Attorneys for Plaintiff
METRO SERVICES GROUP,
a California corporation

UNITED STATED DISTRICT COURT

NORTHERN DISTRICT OF CALIFORNIA

 

OAKLAND DIVISION
METRO SERVICES GROUP, ) CASE NO: 2t-CV-02178 YGR
a California corporation, )
) Hon. Yvonne Gonzalez Rogers
Plaintiff, )
) SEPARATE CASE MANAGEMENT
) STATEMENT OF PLAINTIFF
vs. ) METRO SERVICES GROUP
)
TRAVELERS CASUALTY AND )
SURETY COMPANY OF AMERICA )
, and DOES 1-15, inclusive, )
) DATE: July 21, 2021
Defendants. ) TIME: 2:00 PM
) PLACE: Via Zoom
)

 

 

 

 
10
1
12
13
14
15
16
17
18
19
20
20
22
23
24
25
26
27

28

 

 

Case 4:21-cv-02178-YGR Document 27 Filed 07/15/21 Page 2 of 12

Plaintiff Metro Services Group (“Plaintiff’ or “Metro”) submits this Separate Case
Management Statement in the Case against defendant Travelers Casualty and Insurance
Company (“Defendant” or “Travelers”), a a result of the inability of counsel for the parties to
timely file a Joint Case Management Statement, as required and intended.

I. JURISDICTION AND SERVICE

Jurisdiction is premised upon “diversity of citizenship” pursuant to 28 U.S.C. Sections
1331 and 1332. Plaintiff also alleged a federal claim under the Racketeer Influenced Corrupt
Organizations Act (“RICO”). Defendant correctly notes that the RICO claim, however, was
dismissed, pursuant to Defendant’s Motion to Dismiss - with Leave to Amend. Plaintiff does
intend to amend the Complaint to allege a valid RICO claim; Plaintiff expects that Travelers will
seek dismissal of any RICO claim Plaintiff asserts in its amended complaint (as well as other
claims). The Court has jurisdiction of the pendent state law claims arising out of the same
operative set of facts. Supplemental jurisdiction over the non-federal claims is premised on 28
U.S.C. section 1441. |

Il. BRIEF FACTS

A. Plaintiff’s Allegations

Plaintiff purchased a Private Company Directors and Officers Wrap Liability Insurance
Policy from the Travelers, covering the period April 19, 2017 through April 19, 2018 (the

Policy”). The Policy contains an express “Duty-to-Defend.”

 

SEPARATE CASE MANAGEMENT STATEMENT

 
10
11
12
13
14
15
16
17?
18
19
20
21
22
23
24
25
26
27

28

 

 

Case 4:21-cv-02178-YGR Document 27 Filed 07/15/21 Page 3 of 12

The Policy has a stated $1 million limit for all claims; additionally the Policy provides |
$500,000 in Supplemental Personal Liability coverage to Metro where it is prohibited by law
from indemnifying an officer or director for an adverse judgment - which likely would be the
case here.

During the period the Policy was in place, Metro and three of its officers, were sued in the
San Francisco Superior Court by a competitor, Able Building Maintenance (“Able”). Able
alleged claims against Metro and three of its officers for misappropriation of confidential (and
trade secret) information. Travelers assumed the defense of the officers; it, however, denied
Metro’s tender of defense and indemnity.

Plaintiff, as a result of the Travelers’ denial of a defense, was forced to seek and hire
privately retained counsel. Meanwhile, Travelers provided a paid defense under the Policy for

the three employees of Metro in Able’s Action. Travelers refused to even provide Metro with
independent “Cumis” counsel.

Metro’s counsel, once again, tendered defense of the Able Action to Travelers. And
Travelers denied its duty to defend a second time - while utterly ignoring and failing to address
the duty to defend arguments asserted. Meanwhile, the defense costs paid by Travels under the

Policy to the Travelers-assigned attorney for Metro’s employees had “eroded,” and virtually

exhausted, the $1 million limits of the Policy.

 

SEPARATE CASE MANAGEMENT STATEMENT

 
10
11
12
13
14
15
16
17
18
19
20
241.
22
23
24
25
26
27

28

 

 

Case 4:21-cv-02178-YGR Document 27 Filed 07/15/21 Page 4 of 12

Metro, believing it was right all along, and that the law was on its side made a third tender
of defense. Two years after Metro’s initial tender, and with no new facts presented to it,
Defendant finally acknowledged its obligation and accepted tender of defense - subject to a
reservation of rights. By the time Defendant belatedly accepted the tender, however, Metro had
suffered irreparable damage and prejudice. Much more is likely to befall it. Trial in the Able
Acton is around the corner. Able’s pre-trial settlement demand was in excess of $10 million.
Travelers is well aware of the amount of the settlement demand and extent of damages claimed
by Able; it attended the settlement conference with its own counsel.

Plaintiff ultimately expended over $1 million of its own funds to obtain sub-par counsel.
Due to the belated acceptance of tender, and with no money left in the till, Metro lost the
opportunity to have a unified and coordinated and cost-effective joint defense with the assigned
attorney for the individual defendants. Metro also missed an opportunity to try to utilize the $1 to
$1.5 million policy limits to settle the case rather than have the entire Policy “burned through”

by expenditure of defense fees and costs incurred by aie to Metro’s exclusion - and actual
prejudice. Metro also was denied legal representation of its own choosing under the protections
of the “Cumis” statute, codified in California Civil Code Section 2860.

B. Defendant’s Position

Plaintiff is informed and believes, based on the “final” draft Joint Case Management
Conference Statement that: Travelers denied Metro’s tender of defense on August 9, 2018, in
good faith, based on Exclusions 13.b and 13.e of the Policy but did agree to defend Metro’s
officers and directors subject to a reservation of rights. |

a

 

SEPARATE CASE MANAGEMENT STATEMENT

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

 

 

Case 4:21-cv-02178-YGR Document 27 Filed 07/15/21 Page 5 of 12

Travelers has further argued that Metro did not contest Travelers’ denial for nearly two

years., Travelers agrees that it accepted Metro’s defense subject to a full reservation of rights on

October 10, 2020.

Travelers also argues that Metro’s contention that it was denied legal representation of its
own choosing under the protections of Civil Code section 2860 is groundless, and that Metro has

always been defended by counsel of its selection, Simoncini & Associates and Clark Hill PLC, in

the underlying action.

II. LEGAL CLAIMS/ISSUES

Plaintiff assert claims for (1) Breach of Contract [First Cause of Action]; (2) Bad Faith
[Second Cause of Action] and Declaratory Relief [Ninth Cause of Action] that Defendant did
not challenge on its Motion to Dismiss.

Plaintiff’s additional Claims, that were the subj ect of Defendant’s Motion to Dismiss
include: Breach of Statutory Duty - Violation of California Civil Code Section 2860 [Third
Claim]; Promissory Estoppel [Fourth Claim]; Misrepresentation [Fifth Claim]; Fraud [Sixth
Claim]; Intentional Interference With Prospective Business Advantage [Seventh Claim]; and -
Violation of the Racketeering Influenced Corrupt Organizations Act [Eighth Claim]. 7

It is Plaintiff’s position that California law mandates that the insurer’s duty to defend is
to be broadly construed in favor of finding the duty exists. One reason for the rulé is to
advance the social good of having insurers at least provide a legal defense.where there is the

potential that damages arising from the accident or injury will properly be covered by

insurance. -5-

 

SEPARATE CASE MANAGEMENT STATEMENT

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

 

 

Case 4:21-cv-02178-YGR Document 27 Filed 07/15/21 Page 6 of 12

The insurer’s duty to defend is immediate. The California Supreme Court in 2015
reaffirmed that this “Court has long maintained that if any claims in a third party
complaint...are even potentially covered ee the policy, the insurer must provide its
insured with a defense to all claims.” Hartford Casualty Ins. v. TR. Marketing (2015) 61
Cal. 4" 998, 991. That is true even where some claims are not covered so long as one or more
potentially may be covered. Id at 997, 998.

As a result of the strong public policy favoring liability insurance, the California courts
have consistently ruled that any uncertainty as to whether a duty to defend is owed to the
insured must be resolved in favor of the insured. BRE Convalescent Ctr. v. State Comp. Ins.

Fund (1992) 8 Cal. App. 4th 78, 99.

Despite this established law, Defendant denied Defendant’s repeated tenders of defense
(and indemnity) of a lawsuit filed against it that alleged that Plaintiff and its officers had
misappropriated and/or misused confidential and trade secret information of a competitor.

Plaintiff had to pay to defend itself - without benefit of insurance. Then, two years later, and in

the absence of any new facts or evidence, Defendant belatedly accepted the third tender upon

threat of legal action. However, Defendant then reneged on that promise to pay Defendant’s

further defense costs.
Defendant has not challenged Metro’s claims for Breach of Contract, Bad Faith,” and For

Declaratory Judgment. No matter what claims remain after the next Motion to Dismiss, the

heart of the case will remain and the case - and establishment of dates and deadlines - should

proceed accordingly. -6-

 

SEPARATE CASE MANAGEMENT STATEMENT

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

 

 

Case 4:21-cv-02178-YGR Document 27 Filed 07/15/21 Page 7 of 12

Defendant denies Plaintiff’s claims, including but not limited to, that it breached the
policy, and denied Metro a defense in bad faith. Travelers contends that its coverage position
was proper and taken in good faith

IV. MOTIONS
Plaintiff (and Defendant) may file motions summary judgment or partial summary
judgment. It can be anticipated that Defendant likely will file a Motion to Dismiss to the First
Amended Complaint.
V. AMENDMENT OF PLEADINGS
Plaintiff intends to amend its pleading, and to file a First Amended Complaint on or
before July 16, 2021.
VI. EVIDENCE PRESERVATION
Plaintiff confirms that it has taken steps to refrain from destroying evidence that is
deemed reasonably evident to be relevant to the anaes in the action, including preservation of
all potentially written and electronic information.
VII. INITIAL DISCLOSURES
The Parties made Initial Disclosures pursuant to Federal Rule 26(a)(1) on July 16, 2021,
Plaintiff believes that Defendant;’s Initial Disclosure is patently defective. Plaintiff’s counsel

will meet and confer with counsel for Defendant in an effort to amend its Initial Disclosure

 

SEPARATE CASE MANAGEMENT STATEMENT

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

 

 

Case 4:21-cv-02178-YGR Document 27 Filed 07/15/21 Page 8 of 12

VIII. DISCOVERY
A. Status
The Parties have not engaged in picts discovery to date. Following the Rule 26(a)(1)
disclosures both Parties anticipate engaging in extensive discovery. Plaintiff does not

anticipate making a request to alter any time limits established by the Federal Rules of Civil

Procedure or the Local Rules.

B. Plaintiff’s Anticipated Discovery

Plaintiff intends to promptly commence all appropriate discovery, including oral
depositions and written discovery. Plaintiff expects to be able to complete discovery by the end
of ths year, December 31, 2021. Plaintiff seeks a close of discovery of December 31, 2021.

C. Defendant’s Anticipated Discovery

Plaintiff presumes that Defendant intends to promptly commence all appropriate

discovery as well. Plaintiff was previously advised that Travelers proposed a discovery cut-off

date of July 14, 2022.

IX. CLASS ACTIONS

This case is not a class action.

X. RELATED CASES

There are no related cases.

 

SEPARATE CASE MANAGEMENT STATEMENT

 
10
i
12
13
14
a5
16
17
18
19
20
21
22
23
24
25
26
27

28

 

 

Case 4:21-cv-02178-YGR Document 27 Filed 07/15/21 Page 9 of 12

XI. RELIEF SOUGHT IN ACTION

Plaintiff seeks general and special monetary damages in the complaint, trebled under
RICO; along with punitive and exemplary devdiee and reasonable attorney’s fees. Travelers
denies that Metro is entitled to any relief.

XII. SETTLEMENT AND ALTERNATE DISPUTE RESOLUTION

There have been no settlement discussions. No mediation has taken place. Plaintiff is
willing to participate in ENE; both parties are agreeable to participate in mediation after
discovery is completed.

XIII. CONSENT TO MAGISTRATE JUDGE
Plaintiff declined to consent to use of a Magistrate Judge in this case.
XIV. OTHER REFERENCES
Plaintiff does not believe any reference to binding arbitration, a special master or the

Judicial Panel.on Multi-District Litigation is appropriate at this time. Nor apparently does

Travelers

XV. NARROWING OF ISSUES
Both Parties anticipate filing Motions Summary Judgment. The Parties will meet and

confer in good faith to determine whether they may stipulate and agree to undisputed facts to

limit the factual disputes in the action.

 

SEPARATE CASE MANAGEMENT STATEMENT

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

 

 

Case 4:21-cv-02178-YGR Document 27 Filed 07/15/21 Page 10 of 12

XVI. EXPEDITED SCHEDULE

Plaintiff does not believe an expedited schedule is appropriate given the facts of the

case. Neither does Travelers, as Plaintiff has been advised.

XVII. SCHEDULING
Plaintiff seeks a close of discovery of December 31, 2021, and that all dispositive

motions be filed before March 1, 2022.

Defendant seeks a close of discovery on July 14, 2022, and that all dispositive motions
be filed by September 1, 2022.

Plaintiff requests that percipient witness discovery remain open
until 75 days before trial, with dates and deadlines for expert discovery set in accordance
with Rule 26.

XVII. TRIAL

Plaintiff requests trial by jury. Plaintiff scien that trial will require five to seven days.
Plaintiff requests that trial be set in March 2022. Defendant has advised Hes it estimates trial
will take from one to two weeks, and seeks a trial date after January 14, 2023.

XIX. DISCLOSURE OF INTERESTED ENTITIES OR PERSONS 7
The Parties have filed Certifications of Interested Entities or Persons.
XX. GUIDELINES FOR PROFESSIONAL CONDUCT
Counsel for the Plaintiff has reviewed, and agreed to abide by, the Northern District

Guidelines for Professional Conduct.

-10-

 

SEPARATE CASE MANAGEMENT STATEMENT

 
10
1
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

 

 

Case 4:21-cv-02178-YGR Document 27 Filed 07/15/21 Page 11 of 12

XXI. OTHER MATTERS
Plaintiff is not aware of any other matters that need to be addressed at this time.

Dated: July 14, 2021 LAW OFFICES OF ADAM S. GRUEN

fo

~

 
   
  

   

 

Attorneys for Plaintiff

aie

 

~SEPARATE CASE MANAGEMENT STATEMENT

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

 

 

Case 4:21-cv-02178-YGR Document 27 Filed 07/15/21 Page 12 of 12

PROOF OF SERVICE
I, Adam Gruen, state that I am over the age of 18 and not a party to the action. My office
address is 6592 Arlington Drive, Pleasanton, California 94566. On July 15, 2021 I caused to be

served on counsel for Travelers SEPARATE CASE MANAGEMENT STATEMENT as

follows:

Nicole Sheth (Cal Bar No. 253515)
Kaufman, Borgeest & Ryan LLP
21700 Oxnard Street, Suite 1450

Woodland Hills, CA 91367
by electronic mail addressed to “nsheth@kbrlaw.com.”

I declare under penalty of Perjury under the laws of the United States of America, which

is executed ths ist day of July 2021 at Pleasanton, California. me

  

 

Adam Gruen

 
